UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6676



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

TONY JAMES MARTIN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Robert D. Potter, Senior
District Judge. (CR-92-36-P, CA-96-21-5-P)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Charles Edward Parrish, Conway, South Carolina, for Appellant.
Harry Thomas Church, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion under 28 U.S.C. § 2255 (1988), as amended by Antiterrorism
and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1217. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of appealability and dismiss on the reasoning of the dis-

trict court. United States v. Martin, Nos. CR-92-36-P; CA-96-21-5-P
(W.D.N.C. Mar. 25, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2